Citation Nr: 1709105	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  07-09 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right wrist disability.

2.  Entitlement to a rating in excess of 20 percent for left wrist disability.

3.  Entitlement to total disability based on individual unemployability (TDIU) prior to March 1, 2004.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1980 and from June 1983 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affair$ WA) Regional Office (RU) in Oakland, California.

The Board remanded this case for additional notice and development in April 2009 and again in March 2014.  Following the March 2014 remand, an extraschedular opinion was obtained and received in VBMS in August 19, 2016 which determined the Veteran was entitled to TDIU as of March 1, 2004.  This satisfies the Veteran's TDIU appeal as of that date, but the claim remains on appeal prior to March 1, 2004.  The Board has recharacterized the TDIU issue to reflect the appeal prior to March 1, 2004.  

The Board's March 2014 remand also requested the RO send the Veteran a letter requesting clarification as to whether she desired a Board hearing.  In response to the remand, the RO sent the Veteran a clarification letter on December 1, 2015.  This letter advised that if no response was received within 30 days, the RO would proceed with the appeal and could make a decision on the claim.  No response to this letter has been received and the hearing request is considered withdrawn.  

This matter is returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014 the Board remanded the claim of entitlement to increased ratings for the bilateral wrist disorders for the purpose of scheduling a VA examination.  Although an examination addressing the severity of the wrist disorders was conducted in August 2014, it was later determined by the RO that further examination was needed before returning the appeal to the Board.  Specifically a November 2015 VA examination request found that a peripheral nerves examination was needed due to the following contentions raised:  "chronic left wrist pain of unknown etiology, status post carpal tunnel release and status post ganglion connected chronic right wrist pain of unknown etiology status post carpal tunnel release."  See Medical Recs VAE and AMIE request worksheet entered into VBMS on 11/30/15 at pg 2-3.

The Veteran was scheduled for a VA examination in connection with her increased rating claim initially on March 7, 2016.  She failed to report for the examination; however a March 17, 2016 Report of General Information disclosed that she was contacted by phone and indicated that she did not receive notice of the examination.  She also clarified that although she had a street address, she could only receive mail at a PO Box address which VA is shown to have on record (although the name of the town the PO Box was located in was misspelled in the March 17, 2016 Report of General Information).  She expressed willingness to attend an examination if she received notice.  

Later, on March 18, 2016, the VA RO sent the Veteran generic notice advising that they had asked the VAMC closest to her to schedule an examination.  The correspondence indicated that she would be notified of the date, time and place by the VAMC, and also advised her of the possible consequences for failure to appear without good cause.  A few weeks later on April 4, 2016 a Failure to Report (FTR) notice and invoice was generated advising that the Veteran failed to report to a VA examination that day.  The period of time between this initial letter and the FTR notice is slightly over two weeks (including weekends) and there is no evidence of when or even if the Veteran was notified of the actual date and time for the VA examination.

Generally, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. §3.655 (2016). 

Nevertheless, as it is not clear whether the RO provided the Veteran with timely notice of the time and place for the VA examination, the Board will remand the case to allow her another opportunity to appear for the examination. 

The Veteran is hereby advised that, if she fails to report for a scheduled examination again without good cause, no further examination will be provided. VA's duty to assist in developing facts and evidence in conjunction with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Although the Board is remanding the increased rating claim for the left and right wrist disorders primarily to ensure that the Veteran is afforded the opportunity to obtain a VA examination with appropriate notice of this examination, further development on remand could potentially result in obtaining evidence pertinent to the matter of entitlement to TDIU for the period prior to March 1, 2004.  Thus, the Board shall defer consideration of the TDIU claim until the development is completed.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation pertaining to the increased rating claims for the right and left wrists as well as any additional evidence that pertains to entitlement to TDIU prior to March 1, 2004.  

2.  Then, schedule the Veteran for an examination for her left and right wrist.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  

The examiner should measure and record the current conditions of the Veteran's wrists.  Range of motion testing should be conducted, including active and passive range of motion, in weight-bearing and non weightbearing positions (if applicable).  The examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, if the Veteran reports flare-ups of pain or if such flare-ups are otherwise evidenced in the record during the rating period on appeal, then the examiner should estimate any additional loss of function during such periods, expressed in degrees, if such estimates cannot be made, the examiner should explain why.  

The examiner should also identify all current neurological manifestations of the Veteran's left and right wrist disabilities.  With respect to each upper extremity, the examiner should report the severity of incomplete paralysis, neuritis, or neuralgia.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and her representative, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




